ASSUMPSIT. In this case the administratrix, who was a colored woman, was offered to prove a book of original entries, kept by her for her husband, showing the number of bushels of ashes sold and delivered to B. Webb. Her testimony was objected to; 1st, as a person of color; and 2d, as incompetent to prove the books of her husband, except so far as she made the entries herself.
By the Court. — The act of assembly of 1787, sec. 8, (Dig. 407,) recognizes in colored persons the right to hold property), and to obtain redress in law and equity for any injury to person or property; and the act of 25 Geo. 2, (Dig. 89,) as to articles properly chargeable in account, makes the oath of the plaintiff, together with a book regularly and fairly kept, evidence in all cases to charge the defendant. It would be idle to recognize in persons of color the right to hold property; and to obtain redress in law and equity for injuries to person or property; if the means of this redress be denied them. They could not file a bill in equity to obtain an injunction against a white man to stay any fraud or wrong; and, in cases of mutual dealings, though sanctioned by the law, the white man's book would be evidence, and the black man's good for nothing. *Page 440 
We think this woman competent, under the act of 1787, and from necessity, to prove the book of accounts of her husband; and the principle of this decision was ruled in this State as early as 1793, when upon the same principle of the "right to obtain redress," a colored person was allowed to give evidence against a white man for an assault and battery; the court regarding this as one mode of redress. (State vs. Bender, 3 Harr. Rep. 572, n.)
As to the person who shall prove the books of original entry, the plaintiff may prove them generally, whether kept by him, or by a clerk or agent; and such is the constant practice.